El Juez Asociado Señob Wole,
emitió la opinión del tribunal.
 En abril 8, 1925 la Corte de Distrito de Humacao en una acción reivindicatoría declaró sin lugar una llamada moción de reconsideración de la sentencia por abandono, dictada contra la demandante. La resolución así dictada que en realidad es una para dejar sin efecto la sentencia, cae dentro de la clase de la cual debe interponerse una apela-*241ción dentro del término de diez días. Artículo 295, Código de Enjuiciamiento Civil, párrafo 3 (Comp. 1911, p. 901, see. 5338). El día 18 de abril 1925 y dentro de. los diez días los apelantes enviaron un aviso de apelación al Secretario de la Corte de Distrito de Humacao, pero dejaron de acompa-ñar el sello de rentas internas de $5 que la ley exige. El secretario, por tanto, no aceptó ni radicó el supuesto aviso de apelación. El apelante remitió el sello de rentas después y el escrito de apelación fué archivado en abril 22, 1925. Esta es una moción para que se desestime la apelación por el fundamento de haber sido interpuesta demasiado tarde. El caso debe regularse por el de Nazario v. Santos, 27 D.P.R. 89. Allí resolvimos que de -acuerdo con el artículo 6 de la Ley No. 17 de 1915 (Leyes de 1915, p. 45) un escrito de apelación en un procedimiento de certiorari que no lleva se-llos de rentas internas era nulo por virtud de la referida ley. Este caso fué observado donde los hechos eran tan se-mejantes al presente en el de Pas v. Bonet, en el cual la opinión fué emitida en pna moción de reconsideración y puede verse en el texto inglés 31 P.R.R. 153, y en el caste-llano 30 D. P. R. 927.

Debe desestimarse la apelación.